IN THE SUPREME COURT OF NORTH CAROLINA

                                 No. 424A13

                           FILED 20 AUGUST 2014
STATE OF NORTH CAROLINA ex rel. UTILITIES COMMISSION; DUKE
ENERGY PROGRESS, INC., Applicant; and PUBLIC STAFF – NORTH
CAROLINA UTILITIES COMMISSION, Intervenor
            v.
ATTORNEY GENERAL ROY COOPER and THE NORTH CAROLINA WASTE
AWARENESS AND REDUCTION NETWORK, Intervenors



      On direct appeal as of right pursuant to N.C.G.S. §§ 62-90(d) and 7A-29(b)

from a final order of the North Carolina Utilities Commission entered on 30 May

2013 in Docket No. E-2, Sub 1023. Heard in the Supreme Court on 5 May 2014.


      K&L Gates LLP, by Kiran H. Mehta; Heather Shirley Smith, Deputy General
      Counsel, and Charles A. Castle, Associate General Counsel, Duke Energy
      Progress, Inc.; and Williams Mullen, by Christopher G. Browning, Jr., for
      applicant-appellee Duke Energy Progress, Inc.

      Antoinette R. Wike, Chief Counsel, and William E. Grantmyre and Lucy E.
      Edmondson, Staff Attorneys, for intervenor-appellee Public Staff – North
      Carolina Utilities Commission.

      Kevin Anderson, Senior Deputy Attorney General; Phillip K. Woods and
      William V. Conley, Special Deputy Attorneys General; and Margaret A. Force,
      Assistant Attorney General, for intervenor-appellant Roy Cooper, Attorney
      General.

      John D. Runkle for North Carolina Waste Awareness and Reduction Network,
      intervenor-appellant.


      JACKSON, Justice.
                 STATE EX REL. UTILS. COMM’N V. COOPER, ATT’Y GEN.

                                  Opinion of the Court



      In this case we consider whether the order of the North Carolina Utilities

Commission (“the Commission”) authorizing a 10.2% return on equity (“ROE”) for

Duke Energy Progress (“DEP”) contained sufficient findings of fact to demonstrate

that it was supported by competent, material, and substantial evidence in view of

the entire record.    See N.C.G.S. § 62-94 (2013).       Because we conclude that the

Commission made sufficient findings of fact regarding the impact of changing

economic conditions upon customers, we affirm. See id. § 62-94(b).


      On 12 October 2012, DEP filed an application with the Commission

requesting authority to increase its North Carolina retail electric service rates to

produce an additional $359,000,000, yielding a net increase of 11% in overall base

revenues. The application requested that rates be established using an ROE of

11.25%. The ROE represents the return that a utility is allowed to earn on its

capital investment by charging rates to its customers.          As a result, the ROE

approved by the Commission affects profits for shareholders and costs to consumers.

State ex rel. Utils. Comm’n v. Cooper (“Cooper II”), ___ N.C. ___, ___, 758 S.E.2d 635,

636 (2014) (citations omitted).     The ROE is one of the components used in

determining a company’s overall rate of return.          Id. at ___, 758 S.E.2d at 636

(citation omitted).


      On 5 November 2012, the Commission entered an order declaring this

proceeding a general rate case and suspending the proposed new rates for up to 270


                                          -2-
                  STATE EX REL. UTILS. COMM’N V. COOPER, ATT’Y GEN.

                                  Opinion of the Court



days. The Commission scheduled five hearings across the State to receive public

witness testimony. The Commission also scheduled an evidentiary hearing for 18

March 2013 to receive expert witness testimony. The Attorney General of North

Carolina and the Public Staff of the Commission intervened as allowed by law. See

N.C.G.S. §§ 62-15, -20 (2013).


         On 28 February 2013, DEP and the Public Staff filed an Agreement and

Stipulation of Settlement with the Commission. The Stipulation provided for a net

increase of $178,712,000 in annual revenues and an ROE of 10.2%. Among the

parties contesting the Stipulation was the Attorney General.


         By the time the evidentiary hearing began on 18 March 2013, the

Commission already had heard testimony from 127 public witnesses. Many of these

customers opposed the proposed rate increase, testifying about unemployment and

poverty in their communities.     Other customers expressed their view that DEP

should be required to discontinue fossil fuel and nuclear generation in favor of

energy efficiency and renewable energy, even if doing so would result in higher

costs.


         The Commission also heard from expert witnesses, who testified about the

appropriate ROE and explained how current economic conditions affect consumers.

Specifically, DEP presented the testimony of Robert B. Hevert, Managing Partner of

Sussex Economic Advisers, LLC. Hevert recommended an ROE of 11.25%, which

                                          -3-
                STATE EX REL. UTILS. COMM’N V. COOPER, ATT’Y GEN.

                                 Opinion of the Court



was above the midpoint of his recommended range of 10.50% to 11.50%. Hevert

primarily used the Constant Growth Discounted Cash Flow model to compute his

recommended ROE and considered the Capital Asset Pricing Model as a check on

his results. Hevert also considered the effect of current economic conditions upon

North Carolina customers.        He testified that although North Carolina’s

unemployment rate was worse than the national average, the State’s GDP growth

and expected household income growth also were higher than the national average.

Hevert noted that North Carolina’s average residential electric prices were

approximately 12.31% below the national average. He concluded that “the regional

economic conditions in North Carolina were substantially similar to the United

States, such that there is no direct effect of those conditions on the Company’s cost

of equity.” As a result, Hevert determined that his ROE analysis did not need to be

adjusted to account for the impact of changing economic conditions upon utility

customers in this State.


      The Public Staff presented the testimony of Ben Johnson, Consulting

Economist and President of Ben Johnson Associates, Inc. Johnson estimated an

ROE range utilizing two approaches: first, a comparable earnings approach, which

arrived at a range of 9.75% to 10.75%; and second, a market approach, which

arrived at a range of 7.72% to 8.95%. Johnson also addressed the prolonged period

of economic weakness that began in 2007. Johnson stated that improvement in the

economy has been both weak and slow, with firms still reluctant to either invest or

                                         -4-
                  STATE EX REL. UTILS. COMM’N V. COOPER, ATT’Y GEN.

                                  Opinion of the Court



expand. Nevertheless, Johnson concluded that the proposed ROE of 10.2% agreed

upon in the Stipulation was reasonable and consistent with the public interest.


      Other interested parties also presented evidence to the Commission. The

Carolina Utility Customers Association, Inc. (“CUCA”), a coalition of industrial

energy customers, presented the testimony of Kevin O’Donnell, President of Nova

Energy 3 Consultants, Inc., who recommended a specific ROE of 9.25%. In addition,

the Commercial Group, an ad hoc group of Duke’s commercial energy customers,

presented the testimony of Steve Chriss, Senior Manager for Energy Regulatory

Analysis for Wal-Mart Stores, Inc., and Wayne Rosa, Energy and Maintenance

Manager for Food Lion, LLC. Chriss and Rosa did not recommend a specific ROE,

but noted that Hevert’s recommendation of 11.25% exceeded the range of recently

authorized ROEs across the country.


      The Attorney General did not present any ROE evidence.


      On 30 May 2013, the Commission entered an order granting a $178,712,000

annual retail revenue increase and approving an ROE of 10.2% as agreed to in the

Stipulation.    In support of its conclusions, the Commission summarized the

testimony of Hevert, Johnson, O’Donnell, Chriss, and Rosa. The Commission also

recognized that it must consider whether the ROE is reasonable and fair to

customers stating:

               [T]he Commission is required to consider the economic

                                          -5-
                STATE EX REL. UTILS. COMM’N V. COOPER, ATT’Y GEN.

                                 Opinion of the Court



            effects of its ROE decision on a public utility’s customers
            pursuant to G.S. 62-133(b)(4). In particular, G.S. 62-
            133(b)(4) states, in pertinent part, that in fixing rates the
            Commission must fix a rate of return on the utility’s
            investment that “will enable the public utility by sound
            management to produce a fair return for its shareholders,
            considering changing economic conditions and other
            factors, including, but not limited to . . . to compete in the
            market for capital funds on terms that are reasonable and
            that are fair to its customers and to its existing investors.”
            One of the “terms” on which a public utility competes in
            the market for capital funds is the utility’s authorized
            ROE. Thus, the Commission must consider whether that
            term is reasonable and fair to the utility’s customers.

(Second alteration in original.) The Commission concluded that the 10.2% ROE set

forth in the Stipulation is “just and reasonable to all parties in light of all the

evidence presented.” The Attorney General appealed the Commission’s order to this

Court as of right pursuant to N.C.G.S. §§ 7A-29(b) and 62-90.     The North Carolina

Waste Awareness and Reduction Network filed a separate appeal supporting the

Attorney General’s position.


      Subsection 62-79(a) of the North Carolina General Statutes “sets forth the

standard for Commission orders against which they will be analyzed upon appeal.”

State ex rel. Utils. Comm’n v. Carolina Util. Customers Ass’n (“CUCA I”), 348 N.C.

452, 461, 500 S.E.2d 693, 700 (1998). Subsection 62-79(a) provides:

               (a) All final orders and decisions of the Commission
            shall be sufficient in detail to enable the court on appeal
            to determine the controverted questions presented in the
            proceedings and shall include:

                (1) Findings and conclusions and the reasons or bases

                                         -6-
                   STATE EX REL. UTILS. COMM’N V. COOPER, ATT’Y GEN.

                                     Opinion of the Court



                      therefor upon all the material issues of fact, law, or
                      discretion presented in the record, and

                   (2) The appropriate rule, order, sanction, relief or
                       statement of denial thereof.


N.C.G.S. § 62-79(a) (2013). When reviewing an order of the Commission, this Court

may, inter alia,

             reverse or modify the decision if the substantial rights of
             the appellants have been prejudiced because the
             Commission’s findings, inferences, conclusions or
             decisions are:

                   (1) In violation of constitutional provisions, or

                   (2) In excess of statutory authority or jurisdiction of
                       the Commission, or

                   (3) Made upon unlawful proceedings, or

                   (4) Affected by other errors of law, or

                   (5) Unsupported     by    competent,    material    and
                       substantial evidence in view of the entire record as
                       submitted, or

                   (6) Arbitrary or capricious.

Id. § 62-94(b) (2013). Pursuant to subsection 62-94(b) this Court must determine

whether the Commission’s findings of fact are supported by competent, material,

and substantial evidence in view of the entire record. Id.; CUCA I, 348 N.C. at 460,

500 S.E.2d at 699 (citation omitted). “Substantial evidence [is] defined as more

than a scintilla or a permissible inference. It means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” CUCA I, 348

                                             -7-
                 STATE EX REL. UTILS. COMM’N V. COOPER, ATT’Y GEN.

                                   Opinion of the Court



N.C. at 460, 500 S.E.2d at 700 (alteration in original) (citations and quotation

marks omitted). The Commission must include all necessary findings of fact, and

failure to do so constitutes an error of law. Id. (citation omitted).


      The Attorney General argues that the Commission’s order is legally deficient

because it is not supported by competent, material, and substantial evidence and

does not include sufficient findings, reasoning, and conclusions. Specifically, the

Attorney General contends that the Commission failed to make findings of fact

showing in “meaningful detail” that it considered the impact of changing economic

conditions upon customers when determining ROE. The Attorney General asserts

that the Commission must “quantify” the extent to which it adjusted the final ROE

to account for consumer interests. We disagree.


      Pursuant to subdivision 62-133(b)(4) of the North Carolina General Statutes,

the Commission must fix a rate of return that

             will enable the public utility by sound management to
             produce a fair return for its shareholders, considering
             changing economic conditions and other factors, . . . to
             maintain its facilities and services in accordance with the
             reasonable requirements of its customers in the territory
             covered by its franchise, and to compete in the market for
             capital funds on terms that are reasonable and that are
             fair to its customers and to its existing investors.

N.C.G.S. § 62-133(b)(4).    Recently, we observed that this provision, along with

Chapter 62 as a whole, requires the Commission to treat consumer interests fairly,

not indirectly or as “mere afterthoughts.” State ex rel. Utils. Comm’n v. Cooper

                                           -8-
                STATE EX REL. UTILS. COMM’N V. COOPER, ATT’Y GEN.

                                  Opinion of the Court



(“Cooper I”), 366 N.C. 484, 495, 739 S.E.2d 541, 548 (2013).        In Cooper I the

Commission’s order stated:

             Duke witness Hevert and Public Staff witness Johnson
             testified that it is not necessary to consider the impact of
             changing economic conditions on consumers in the context
             of an ROE economic analysis, other than in a broader
             macroeconomic sense, when analyzing changing market
             conditions      for   the   purpose     of  making     ROE
             recommendations. However, the Commission is required
             to consider the economic effects of its ROE decision on a
             public utility’s customers pursuant to G.S. 62-133(b)(4).
             In particular, G.S. 62-133(b)(4) states, in pertinent part,
             that in fixing rates the Commission must fix a rate of
             return on the utility’s investment that “will enable the
             public utility by sound management to produce a fair
             return for its shareholders, considering changing
             economic conditions and other factors, including, but not
             limited to . . . to compete in the market for capital funds
             on terms that are reasonable and that are fair to its
             customers and to its existing investors.” One of the
             “terms” on which a public utility competes in the market
             for capital funds is the utility’s authorized ROE. Thus,
             the Commission must consider whether that term is
             reasonable and fair to the utility’s customers. Public Staff
             witness Johnson testified in depth concerning the
             economic downturn, including the unemployment rate. In
             addition, the Commission received extensive testimony
             from public witnesses concerning the impact of current
             economic conditions on Duke’s customers. Therefore, the
             Commission has ample evidence to consider in
             determining whether the proposed ROE of 10.5% is fair to
             Duke’s customers.

(Ellipsis in original.)   We explained that “the Commission must consider all

evidence presented by interested parties, which necessarily includes customers . . . .

[I]n retail electric service rate cases the Commission must make findings of fact

regarding the impact of changing economic conditions on customers when

                                          -9-
                  STATE EX REL. UTILS. COMM’N V. COOPER, ATT’Y GEN.

                                   Opinion of the Court



determining the proper ROE for a public utility.” Id. We concluded that the order

did not contain sufficient findings addressing the impact of changing economic

conditions upon customers. 366 N.C.at 494, 739 S.E.2d at 547. But contrary to the

Attorney General’s suggestion, we did not state in Cooper I that the Commission

must “quantify” the influence of this factor upon the final ROE determination. See

id.; State ex rel. Utils. Comm’n v. Pub. Staff, 323 N.C. 481, 498, 374 S.E.2d 361, 370

(1988) (“Given th[e] subjectivity ordinarily inherent in the determination of a proper

rate of return on common equity, there are inevitably pertinent factors which are

properly taken into account but which cannot be quantified with the kind of

specificity here demanded by [the appellant].”).


       Here the Commission’s order contains several findings of fact that address

this factor:

                      16.   Changing economic conditions in North
               Carolina during the last several years have caused high
               levels of unemployment, home foreclosures and other
               economic stress on DEP’s customers.

                      17. The rate increase approved in this case, which
               includes the approved ROE and capital structure, will be
               difficult for some of DEP’s customers to pay, in particular
               DEP’s low-income customers.

                      18. Continuous safe, adequate and reliable electric
               service by DEP is essential to the support of businesses,
               jobs, hospitals, government services, and the maintenance
               of a healthy environment.

                   19. The ROE and capital structure approved by the
               Commission appropriately balances the benefits received

                                          -10-
                STATE EX REL. UTILS. COMM’N V. COOPER, ATT’Y GEN.

                                 Opinion of the Court



            by DEP’s customers from DEP’s provision of safe,
            adequate and reliable electric service in support of
            businesses, jobs, hospitals, government services, and the
            maintenance of a healthy environment with the
            difficulties that some of DEP’s customers will experience
            in paying DEP’s increased rates.

                   20. The 10.2% ROE and the 53% equity financing
            approved by the Commission in this case are as low as
            reasonably possible. They appropriately balance DEP’s
            need to obtain equity financing and maintain a strong
            credit rating with its customers’ need to pay the lowest
            possible rates.

                   21.    The difficulties that DEP’s low-income
            customers will experience in paying DEP’s increased rates
            will be mitigated to some extent by the $20 million that
            DEP will contribute to assistance for low-income
            customers and job training.

The Commission also stated that it gave “great weight” to Hevert’s testimony that,

although North Carolina’s unemployment rate was higher than the national

average, the State enjoyed lower average electric rates, higher expected household

income growth, and superior GDP growth as compared to the nation as a whole.

The Commission noted that Johnson testified that improvement in the economy has

been slow and that the state of the economy affects both investors and consumers.

The Commission explained that in addition to submitting recommended ROE

ranges, Johnson concluded that a 10.2% ROE was reasonable and consistent with

the public interest in combination with other provisions in the Stipulation.

Furthermore, the Commission found that 58 of the 127 public witnesses who

testified at the hearings stated that “the rate increase was not affordable to many


                                        -11-
                 STATE EX REL. UTILS. COMM’N V. COOPER, ATT’Y GEN.

                                 Opinion of the Court



customers,” including the elderly, the unemployed or underemployed, the poor, and

persons with disabilities. Nevertheless, the Commission explained that “[a]nother

significant group of customers” wanted DEP to invest more in renewable energy,

even if doing so would increase consumer costs.


      In addition, the Commission found that specific provisions in the Stipulation

serve customer interests. The Commission noted that the Stipulation required DEP

to exclude from its rate base for one year the construction work in progress invested

in the company’s new Sutton power plant, thereby “making it easier for ratepayers

to pay their electric bills in the current economic environment.”       The capital

structure contained in the Stipulation allowed for less equity than DEP’s actual

capital structure during the test year, and the Commission observed that this

adjustment lowered the rate paid by ratepayers, but increased the risk to debt

holders and lowered the return for investors. Finally, the Commission noted that

the distribution of $20,000,000 for assistance to low-income consumers and for job

training benefited those ratepayers with the least ability to pay. These findings of

fact not only demonstrate that the Commission considered the impact of changing

economic conditions upon customers, but also specify how this factor affected the

Commission’s final order. Therefore, we hold that the Commission made sufficient

findings regarding the impact of changing economic conditions upon customers and

that these findings are supported by competent, material, and substantial evidence

in view of the entire record.

                                        -12-
         STATE EX REL. UTILS. COMM’N V. COOPER, ATT’Y GEN.

                           Opinion of the Court



Accordingly, the order of the Commission is affirmed.


AFFIRMED.




                                  -13-